!Ji-PUJI\J

\DO¢\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 2117-cv-00601-RSL Document 153 Fiied 03/20/19 Page l of 4

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

 

 

AT SEATTLE
KELLY BOLDING, MICHAEL MANFREDI,
and SARAH WARD, individually and on behalf No. Cl7-0601RSL
of all others similarly situated,
STIPULATED MOTION AND
Plaintiffs, MOMER
TEMPORARILY STAYING
v. PROCEEDINGS AND
VACATING CASE SCHEDULE
BANNER BANK, a Washington Corporation, PENDING MEDIATION
D€f€ndant. Note on Motion Calendar:
March 20, 2019
STIPULATED MOTION

The parties, through their attorneys, respectfully advise the Court they have agreed to
seek resolution of this case through mediation. The parties have selected Mark S. Rudy of
Rudy, Exelrod, Zeiff & Lowe, LLP to serve as mediator. Mr. Rudy is one of the most
experienced and sought-after mediators for employment class actions. In consequence, the
earliest mediation date the parties Were able to schedule With Mr. Rudy is August 8, 2019.

The parties believe it is in the interests of their respective clients and of judicial

economy and efficiency to (i) stay until September l, 2019,1 all further proceedings in this

 

l This is to allow time for the parties to document any settlement-in-principle they may reach at the mediation.
STIPULATION AND ORDER
Davis Wright Tremaine LLP

(Cl.7'0601RSL) - l LAW OFF{CES

4850-0763-1757v.4 0058243-000340 920 Finh Avenue, suite 3300
seanl¢, wA 93104-1610
206_622.3150 main ~206_757,7700 fm

 

\OOO\]O\Ul-LL)JN)-a

NNNNNNNN»-r-\)-¢)-l»-l)~>-¢\-a»-A»-l
\IO\Ul-I>L»JN>-*O\DOC\IO\UIAWN’-‘O

 

Case 2:17-cv-00601-RSL Document 153 Filed 03/20/19 Page 2 of 4

litigation, including Without limitation all formal discovery,2 and (ii) vacate deadlines that

relate to expert disclosure, as well as all deadlines that have not yet passed, to be reset if the

parties’ settlement efforts do not succeed. Therefore, Plaintiffs and Banner Bank respectfully

stipulate to, and jointly request that the Court enter, the proposed Order set forth below staying

proceedings and vacating case deadlines

If a settlement agreement is not reached between the parties by September l, the stay

will be automatically lifted on that date, unless there is good cause to lift it sooner. In that case,

the parties will advise the Court that settlement efforts have failed, and will within ten days of

September l file a Joint Status Report that includes new proposed case deadlines

It is so stipulated and presented by the following counsel this 20th day of March 2019.

The Blankenship Law Firm, PLLC
Attorneys for Plaintiffs

By s/Scott C. G. Blankenship

Scott C. G. Blankenship, WSBA No. 21431

Richard E. GoldsWorthy, WSBA No. 40684

Charlotte S. Sanders, WSBA No. 45051

1000 Second Avenue, Suite 3250

Seattle, WA 98104

Telephone: 206.343.2700

Fax: 206.343.2704

E-mail: sblankenship@blankenshiplawflrm.com
rgoldsworthy@blankenshiplawflrm.com

csanders@blankenshiplawfirm.com

ORDER

Davis Wright Tremaine LLP
Attorneys for Defendant Banner Bank

By s/Kenneth E. Payson

Kenneth E. Payson, WSBA #26369

Sheehan Sullivan Weiss, WSBA #33189

Ryan Hess, WSBA #50738

Laura-Lee Williams, WSBA #51358

920 Fifth Avenue, Suite 3300

Seattle, WA 98104-1610

Telephone: 206.622.3150

Fax: 206.757.7700

E-mail: kenpayson@dwt.com
sheehansullivanweiss@dwt.com
ryanhess@dwt.com
lauraleewilliams@dwt.com

The Court has considered and approves the parties’ stipulation This action is stayed

until September l, 2019, including all formal discovery. The Amended Order Setting Trial

Date & Related Dates [Dkt. # 131] is VACATED, and all deadlines that relate to expert

disclosure and all deadlines that have not yet passed are vacated. Deadlines shall be reset if the

 

2 The parties agreed to cooperate in good faith to exchange informally any additional information and documents,
including informal discovery related to darnages, that the parties may require to prepare for and conduct

mediation
ST]PULATION AND ORDER

(Ci7-0601RSL) - 2
4850-0763-1757v.4 0058243-000340

Davis Wright Tremaine LLP
LAW OFFICES
920 Fillh Avenue, Suite 3300
Seattle, WA 98104-1610
206.622.3150 main - 206.757.7700 fax

 

\OOO\`IO\U'I-PL)JN)-

NNNNNNNN»->-\)-¢>-*)-\v-¢)-¢)-\\-lv-\
\]O\Lh-|dwN*-*O\OOO\]G\MAWN>-‘O

 

Case 2:17-cv-00601-RSL Document 153 Filed 03/20/19 Page 3 of 4

parties’ settlement efforts do not succeed. The parties shall promptly notify the Court if they

reach a settlement

The stay shall be automatically lifted on September l, 2019, unless there is good cause

to lift it sooner. Within ten days after expiration of the stay set forth above, the parties shall

submit a Joint Status Report that includes new proposed case deadlines including a trial date if

the parties’ settlement efforts do not succeed.

IT IS SO ORDERED.

4
DATED this ZZ," day orma)~ol\, 2019_

STIPULATION AND ORDER

(c17-0601RSL) _ 3
4850-0763-1757v.4 0058243-000340

/FM§M

Robert S. Lasnik
UNITED STATES DISTRICT JUDGE

Davis Wright Tremaine LLP
LAw OFFICES
920 Fiiih Avenue, Suite 3300
Seattle, WA 98104-]610
206.622.3150 main - 206.757.7700 fax

 

